     Case 1:20-cv-01463-DAD-SKO Document 13 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM G. LAURY,                                     No. 1:20-cv-01463-DAD-SKO
12                       Plaintiff,
13           v.                                         ORDER DIRECTING THE FILING OF
                                                        SUPPLEMENTAL BRIEGING AND
14    VINCENT HOWARD LOBUE, et al.,                     DOCUMENTATION
15                       Defendants.                    (Doc. No. 1)
16

17

18          In connection with plaintiff’s complaint and motion for injunctive relief filed on October

19   15, 2020, the parties are directed to file supplemental briefing and documentation addressing the

20   following issue:

21      1. Additional information and detail regarding the existence of any invoices or written notice

22          to defendants regarding plaintiff’s preservation of his PACA trust benefits within the

23          statutory time frame. See 7 U.S.C. § 499e(c).

24      The parties shall each file a brief, limited to five (5) pages in length not including relevant

25   exhibits, addressing this issue within seven (7) days from the date of service of this order.

26   IT IS SO ORDERED.
27
        Dated:     January 6, 2021
28                                                      UNITED STATES DISTRICT JUDGE
                                                        1
